DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 7/22/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Elliason et al. (U.S. Patent 3,495,339).

In regards to claim 1, Elliason et al (henceforth referred to as Elliason) disclose a rear sight assembly for a firearm, the rear sight assembly comprising:
a sight base coupled with the firearm (item 16);
a sight blade pivotally coupled with the sight base (item 12); and
a tension member positioned between the sight base and the sight blade and configured to push the sight blade against the firearm (item 34/35). Ellisason teaches a threaded pin and spring functioning to push the rear portion of the sight blade up which pushes the opposite end of the “sight blade” down against the surface of the firearm slide (see figure 5).

In regards to claim 2, Elliason discloses an elevation screw configured to position the sight blade closer to the firearm or further away from the firearm (item 27).

In regards to claim 4, Elliason discloses that the tension member is a spring (items 35).

In regards to claim 5, Elliason discloses that the sight blade is pivotally coupled directly to the sight base.  The sight blade of Elliason pivot relative to and is coupled directly to the base.

Summary/Conclusion
Claims 1, 2, 4 and 5 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641